Citation Nr: 1125952	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Eligibility for financial assistance in acquiring specially-adapted housing or financial assistance in acquiring special home adaptations.


REPRESENTATION

Veteran represented by:	Calvin Hanson, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION
	
The Veteran served on active duty from March 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 RO decision.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress disorder, diabetes mellitus, tinnitus, and bilateral hearing loss.

2.  The veteran is not in receipt of service connection for any disability causing 1) loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or 3) loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes , or a wheelchair, or 4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

3.  The veteran is not in receipt of service connection for permanent and total disability due to blindness in both eyes and service connection has not been awarded for the anatomical loss or loss of use of both hands.
 


CONCLUSION OF LAW

Neither financial assistance in acquiring specially-adapted housing nor financial assistance in acquiring special home adaptations is warranted.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested financial assistance in acquiring specially-adapted housing or financial assistance in acquiring special home adaptations.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this case, the Veteran was provided with this information in a November 2009 letter, prior to the initial adjudication of his claim.  

The Veteran's VA medical records have been obtained and reviewed in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Analysis

Financial assistance in acquiring specially-adapted housing may be extended to a veteran who is entitled to compensation for permanent and total disability due to 1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or 3) loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes , or a wheelchair, or 4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

Financial assistance in acquiring special home adaptations is available to a veteran who does not qualify for specially-adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which 1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

A pertinent opinion of the VA General Counsel addressed the application of this statute and regulations. Based on the plain meaning of the empowering statute, 38 U.S.C.A. § 2101, the General Counsel held that a nonservice-connected disability cannot form the basis of a grant of specially-adapted housing or special housing adaptations; only a permanent and total service connected disability of the types specified may give rise to a grant of specially-adapted housing or special housing adaptations.  VAOPGCPREC 24-97 (July 3, 1997).  In its decisions, the Board is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department, who is the VA General Counsel.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The evidence of record reveals that the Veteran has been granted service connection for post-traumatic stress disorder, rated as 100 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  He is considered permanently and totally disabled.  

Medical evidence of record shows that the Veteran is able to ambulate without assistive devices, and that he has been walking daily in the effort to lose weight and get more exercise.  Although he has diabetes, he has not developed diabetic retinopathy and has no diabetes-related vision complications.  There is no evidence of any impairment involving his hands, upper extremities, or lower extremities.

As noted above, only a permanent and total service-connected disability may give rise to a grant of specially-adapted housing or special housing adaptations.  Furthermore, under the law, only specific types of disability give rise to VA assistance of this nature.  The evidence of record does not indicate that the veteran suffers from either 1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or 3) loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes , or a wheelchair, or 4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  In the absence of these specified disabilities, Congress has not authorized the VA to provide financial assistance in acquiring specially-adapted housing to any veteran, no matter how deserving or needy he may otherwise be.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

Likewise the evidence of record does not support a finding, and indeed, the veteran does not assert that he suffers from permanent and total disability which 1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  In the absence of these specified disabilities, financial assistance in acquiring special home adaptations is not available to the veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's service connected disabilities do not cause the type of impairment which the grants for specially-adapted housing and special home adaptation are designed to remedy, he does not meet the criteria for financial assistance for specially-adapted housing or a special home adaptation grant.  The claims must therefore be denied because they lack entitlement under the law.

Thus, the Board is constrained to conclude that neither the criteria for entitlement to a certificate of eligibility for assistance in acquiring specially-adapted housing nor the criteria for financial assistance in acquiring special home adaptations have been met.  The law as it stands has been properly applied to the veteran's claim and the law dictates that he has no entitlement to the benefit sought.  While the Board sympathizes with any economic hardship this decision may cause him, the Board is constrained to apply the law as Congress has created it and cannot extend benefits out of sympathy for a particular claimant.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Financial assistance in acquiring specially-adapted housing and financial assistance in acquiring special home adaptations is denied. 




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


